Fourth Court of Appeals
                                          San Antonio, Texas
                                                  September 24, 2015

                                              No. 04-15-00152-CV

                                                  Mary BARRERA,
                                                     Appellant

                                                   v.
                                    HEB Grocery Company, LPAppellee/s
                                    HEB GROCERY COMPANY, LP,
                                                Appellee

                         From the 45th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013-CI-14809
                               Honorable Michael E. Mery, Judge Presiding

                                                      ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to November 9, 2015.

                                                                           PER CURIAM

      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              David Medina                                     Wallace Jefferson
                 The Medina Law Firm                              Alexander Dubose Jefferson & Townsend
                 5300 Memorial Drive, Suite 890                   515 Congress Ave., Suite 2350
                 Houston, TX 77007                                Austin, TX 78701-3562

                 Timothy Hootman
                 2402 Pease St
                 Houston, TX 77003-5238